In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2836 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KEVIN R. WILLIAMS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
          No. 2:12‐cr‐00248‐LA‐1 — Lynn Adelman, Judge. 
                     ____________________ 

   ARGUED DECEMBER 3, 2013 — DECIDED JANUARY 14, 2014 
                ____________________ 

   Before POSNER, MANION, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. The question presented by this ap‐
peal  is  whether  a  judge  may,  as  a  condition  of  supervised 
release, order the defendant to reimburse “buy money” dis‐
pensed  by  the  government  (and  not  recovered  by  it)  in  its 
investigation of the defendant. 
   The  defendant  was  prosecuted  for  being  a  felon  in  pos‐
session  of  firearms.  A  confidential  informant  had  bought 
2                                                          No. 13‐2836 


three guns from him, for $400 apiece, with money supplied 
by  the  government.  The  purchases  provided  the  essential 
evidence of the defendant’s guilt, although the $1200 that the 
defendant  had  received  from  the  confidential  informant  in 
payment  for  the  guns—what  is  called  “buy  money”—was 
never recovered. 
   He pleaded guilty to being a felon in possession and was 
sentenced to 16 months in prison followed by 24 months of 
supervised  release.  As  a  condition  of  supervised  release  he 
was ordered to repay the buy money to the government at a 
minimum rate of $50 per month, which would enable him to 
repay  the  full  $1200  in  exactly  24  months.  He  could  if  he 
wanted  pay  more  than  $50  per  month  and  so  complete  re‐
payment of the buy money earlier. 
    We first upheld an order to repay buy money as a condi‐
tion  of  supervised  release  in  United  States  v.  Daddato,  996 
F.2d  903  (7th  Cir.  1993),  and  have  followed  Daddato  in  a 
number of cases, such as United States  v. Anderson, 583 F.3d 
504,  509  (7th  Cir.  2009);  United  States  v.  Gibbs,  578  F.3d  694, 
696  (7th  Cir.  2009);  United  States  v.  Cook,  406  F.3d  485,  489 
(7th Cir. 2005); and United States v. Brooks, 114 F.3d 106, 108 
(7th Cir. 1997), never questioning its validity. The other cir‐
cuits have thus far skirted the issue. The majority opinion in 
United  States  v.  Cottman,  142  F.3d  160,  170  (3d  Cir.  1998), 
holds (correctly as we’ll see) that repayment of buy money is 
not restitution, but suggests that an order to repay is a prop‐
er fine; a separate opinion in the case regards, as do we, such 
an  order  as  a  permissible  condition  of  supervised  release 
(which is much the same as a fine equal to the buy money). 
The  concurring opinion in  Gall v. United States, 21 F.3d 107, 
112–13 (6th Cir. 1994), expresses disagreement with Daddato 
No. 13‐2836                                                              3 


on the ground, which we find puzzling, that the order to re‐
pay “deprives the defendant of liberty during the period of 
supervised  release.” Id. at  113.  And  United  States v.  Gibbens, 
25  F.3d  28,  36  and  n.  9  (1st  Cir.  1994),  notes  the  conflict  be‐
tween  Daddato  and  the  concurring  opinion  in  Gall  but  does 
not take sides. 
    The defendant asks us to overrule our decisions allowing 
repayment  of  buy  money  to  be  made  a  condition  of  super‐
vised  release.  He  does  not  challenge  any  other  provision  of 
his sentence. 
    The  Sentencing  Reform  Act  of  1984  replaced  federal  pa‐
role  with  supervised  release;  the  current  provision  is  18 
U.S.C. § 3583. Both parole and supervised release impose re‐
strictions  on  defendants  after  their  release  from  prison.  But 
the restrictions imposed by parole end when the term of im‐
prisonment to which the defendant was sentenced ends; so if 
he was sentenced to five years in prison and released on pa‐
role after three years, the restrictions that parole imposes on 
him  expire  after  two  years.  A  term  of  supervised  release  is 
specified separately in the sentence; it is not a function of the 
prison  term  imposed  by  the  sentence.  There  are  limitations 
on the length of the term of supervised release, but they are 
a function of the gravity of the crime. See 18 U.S.C. § 3583(b). 
    The  combined  result  of  subsections  (b)  (length  of  super‐
vised release), (c) (factors the judge must consider in decid‐
ing on the length and conditions of supervised release), and 
(d)  (mandatory  and  optional  conditions  of  supervised  re‐
lease)  is  that  an  order  of  supervised  release  has  three  key 
sections,  though  not  necessarily  distinguished  as  such.  The 
first will specify the length of the term of supervised release. 
The second will list the mandatory conditions of supervised 
4                                                      No. 13‐2836 


release, such as that the defendant not commit another crime 
during the term. And the third will list any additional condi‐
tions that the judge deems appropriate, subject to limitations 
specified  in  subsection  (d).  Repayment  of  buy  money  is  in 
the  third  category,  as  buy  money  is  not  mentioned  in  the 
statute.  The  judge  imposed  it  in  this  case  without  giving  a 
reason, doubtless because our cases, beginning with Daddato, 
have held it to be an appropriate condition of supervised re‐
lease.  
     The defendant challenges the imposition of this condition 
on several grounds. One is that it doesn’t further any legiti‐
mate  penological  goal,  specifically  rehabilitation,  which  he 
stresses—indeed implies is the only goal, citing our decision 
in United States v. Goodwin, 717 F.3d 511 (7th Cir. 2013). But 
Goodwin  neither  says  nor  implies  any  such  thing.  See  id.  at 
521–22. And critically the defendant misses the ambiguity in 
the  term  “rehabilitation”  (more  precisely,  “correctional  re‐
habilitation”) as used in discussions of criminal punishment. 
It  often  has  rather  utopian  overtones—easing  the  defend‐
ant’s transition to community life, making him a productive, 
law‐abiding  member  of  society.  See  Francis  T.  Cullen,  “Re‐
habilitation: Beyond Nothing Works,” 42 Crime & Justice 299, 
310–14 (2013); Michelle S. Phelps, “Rehabilitation in the Pu‐
nitive  Era:  The  Gap  Between  Rhetoric  and  Reality  in  U.S. 
Prison Programs,” 45 Law & Society Rev. 33, 36 (2011). Both of 
these articles invoke the “rehabilitative ideal.” A more mod‐
est conception of rehabilitation, however, is that a defendant 
is  rehabilitated  when  he  ceases  committing  crimes,  at  least 
crimes of the gravity of the crime for which he was convict‐
ed, whether or not he becomes a productive member of soci‐
ety. See Andrew von Hirsch, Doing Justice 127 (1976). So the 
question whether requiring a defendant to repay buy money 
No. 13‐2836                                                            5 


is rehabilitative merges into the question whether imposing 
such  a  requirement  is  likely  to  reduce  the  likelihood  of  his 
continuing  to  commit  crimes  after  he  completes  his  prison 
term. 
    So viewed, repayment of buy money resembles payment 
of a fine. The judge could have imposed a $1200 fine on the 
defendant in this case—indeed a much larger fine; the statu‐
tory  maximum  fine  for  his  crime  was  $250,000,  18  U.S.C. 
§ 3571(b)(3),  and  his  guidelines  fine  range  was  $3,000  to 
$30,000,  U.S.S.G.  § 5E1.2(c)(3).  Fines  are  a  favored  mode  of 
punishment  when  there  is  a  realistic  expectation  that  they 
can be paid, because they can be used to shift the cost of ad‐
ministering  punishment  from  the  prison  system,  and  there‐
fore  ultimately  the  taxpayer,  to  the  defendant.  To  this  end 
the guidelines recommend (though no longer require) mak‐
ing the cost of imprisoning the defendant a component of his 
fine,  as  long  as  he  can  pay  it.  See  U.S.S.G.  § 5E1.2(d)(7).  An 
earlier  guidelines  provision,  upheld  in  United  States  v. 
Turner, 998 F.2d 534, 536–37 (7th Cir. 1993), required the im‐
position  of  “an  additional  fine  amount  that  is  at  least  suffi‐
cient  to  pay  the  costs  to  the  government  of  any  imprison‐
ment,  probation,  or  supervised  release  ordered.”  U.S.S.G. 
§ 5E1.2(i). Both fines and imprisonment are rehabilitative in 
the  realistic  sense  that  we  have  proposed,  because  they  are 
intended in part to reduce the likelihood that the defendant 
will recidivate. 
    Instead  of  imposing  a  fine  the  district  court  ordered  the 
defendant  to  repay  the  $1200  in  buy  money  that  the  gov‐
ernment had used to (lawfully) trap him. The judge declined 
to impose a fine because of (he said) the defendant’s “finan‐
cial  situation.”  He  should  have  explained  why,  if  the  de‐
6                                                      No. 13‐2836 


fendant’s financial situation precluded a fine, it did not pre‐
clude  an  order  to  repay  buy  money.  (It  might  not  because, 
unlike  payment  of  a  fine,  the  period  for  repayment  of  buy 
money  does  not  begin  until  the  defendant  is  released  from 
prison.)  The  federal  criminal  code  sets forth  detailed  condi‐
tions for imposing any fine. See 18 U.S.C. § 3572. The judge 
didn’t mention these. And it’s not as if any fine he imposed 
would have had to exceed $1200; there is no statutory mini‐
mum fine. Nor would a fine necessarily have to be repaid all 
at once; like a financial condition of supervised release, it can 
be made payable in installments. U.S.S.G. § 5E1.2(f). 
     But we need to consider whether, even when identical in 
amount, a fine and buy money might be thought to have dif‐
ferent “rehabilitative” effects. A fine is general; a repayment 
could  be  thought  to  focus  the  criminal  defendant’s  mind 
more directly on his wrongdoing. The defendant in this case 
sold guns illegally, receiving money to which he was not en‐
titled—in  fact  the  government’s  money  (though  he  didn’t 
know that), squandered by him. Forcing him to repay it may 
operate as a sharper reminder of his wrongdoing than a fine 
of arbitrary amount. 
    Maybe this is what the judge had in mind in ordering re‐
payment of the buy money instead of a fine, but he did not 
say  and  his  silence  is  one  of  the  grounds  on  which  the  de‐
fendant  asks  us  to  overturn  the  repayment  order.  Yet  con‐
sidering  the  modesty  of  the  amount  to  be  repaid,  the  light 
prison sentence (16 months) that the judge imposed on a fel‐
on  in  possession  who  not  only  possessed  guns  illegally  but 
also  was an illegal  seller of  guns, the rehabilitative purpose 
that the repayment order served, the fact that the sentencing 
guidelines  provide  that  when  a  defendant  can’t  pay  in  full 
No. 13‐2836                                                             7 


what  would  otherwise  be  the  appropriate  fine  “the  court 
shall consider alternative sanctions in lieu of all or a portion 
of the fine,” U.S.S.G. § 5E1.2(e), and this court’s repeated ap‐
proval of such orders, we consider the district judge’s lack of 
explanation a harmless error. 
     The  defendant’s  next  ground  for  challenging  the  repay‐
ment order is that it is unlawful because it is a form of resti‐
tution. The  federal  criminal code, including  the  supervised‐
release  statute,  defines  restitution  as  payment  of  losses  sus‐
tained by victims of crime, see 18 U.S.C. § 3663A(c), and the 
government is not deemed a victim. United States v. Cook, su‐
pra, 406 F.3d at 489; United States v. Cottman, supra, 142 F.3d 
at  168–70;  Gall  v.  United  States,  supra,  21  F.3d  at  112;  United 
States v. Salcedo‐Lopez, 907 F.2d 97, 98–99 (9th Cir. 1990) (per 
curiam).  Government  employees  engaged  in  law  enforce‐
ment actually live on crime, much as fishermen live on fish. 
What  is  true  is  that  the  expense  of  government  is  borne  ul‐
timately  by  the  taxpayer,  and  the  more  crime  there  is,  the 
greater  that  expense;  and  so  taxpayers  are  victims  of  crime 
even if they never encounter a criminal. But the requirement 
of restitution in federal criminal cases is limited to the direct 
victims  of  crime,  as  the  cases  we’ve  just  cited  hold,  not  re‐
mote victims such as taxpayers. An order to repay buy mon‐
ey could not be justified as a form of restitution. 
     But  as  well‐explained  by  Judge  Edmund  Ludwig  in  his 
separate opinion in the Cottman case, 142 F.3d at 170–73, the 
fact that such an order is not authorized or compelled by the 
statutory  provision  governing  restitution  doesn’t  mean  it 
can’t be made a condition of supervised release. Supervised 
release is open‐ended; anything  within reason (as long as it 
is  compliant  with  the  restrictions  and  cautionary  reminders 
8                                                        No. 13‐2836 


in 18 U.S.C. § 3583(d), none violated by the repayment order 
in  this case) that serves a  penological function is  permitted. 
From the standpoint of specific deterrence (deterring the de‐
fendant,  as  distinct  from  other  potential  offenders,  from 
committing crimes after his release from prison), an order to 
pay  that  is  not  authorized  by  the  restitution  statute  may 
nevertheless,  like  a  fine,  deter  him  from  committing  future 
crimes by increasing the penalty for this crime. That will re‐
mind  him  of  one  of  the costs  that  he will face should he  be 
convicted of a similar crime in the future. Also like a fine, the 
order to repay is a payback for a cost that his crime imposed, 
though  not on a direct victim—but still a cost. So close to a 
fine  is  the  order  to  repay  that  the  majority  opinion  in  Cott‐
man said that “in future cases the district court may consider 
imposing  a  fine  which  is  equivalent  to  the  amount  of  any 
buy money a defendant has received from the Government.” 
142 F.3d at 170 n. 14. 
    We  noted  in  Daddato  the  resemblance  of  an  order  to  re‐
pay buy money not only to restitution but also to an order to 
perform  community  service  (such  as  cleaning  up  a  park  or 
effacing  graffiti  from  public  buildings  or  serving  soup  in  a 
shelter—all  for  no  or  nominal  pay).  Although  an  order  to 
perform community service is not a mandatory condition of 
supervision,  it  is  authorized,  see  18  U.S.C.  §§ 3583(d), 
3563(b)(12),  and  frequently  imposed.  The  sentencing  guide‐
lines suggest that it be imposed in lieu of a fine that the de‐
fendant would be unable to pay. See U.S.S.G. § 5E1.2(e). 
   Community  service  is  functionally  much  like  repaying 
buy money. When done under compulsion it is a form of in‐
voluntary servitude and thus a cost to the defendant; it is al‐
so a form of payback for his crime. “The offender is to per‐
No. 13‐2836                                                            9 


form work that benefits the public: even if the offender is not 
thereby reformed, the thinking runs, at least the community 
gains from the work done.” von Hirsch, supra, at 121. Com‐
munity  service  reduces  the  cost  of  the  defendant’s  crime  to 
society  and  at  the  same  time  tries  to  drill  into  his  head  the 
fact that crime does not (at least when the criminal is caught) 
pay. The defendant’s lawyer tells us that community service 
is  “making  amends  [to]  the  community  he  harmed.  That’s 
somewhat rehabilitative.” True—and repaying buy money is 
also making amends, in this case to the community that the 
defendant harmed by selling guns illegally. 
    The  defendant’s  last  and  shallowest  objection  to  the  re‐
payment  order  is  that  the  government  didn’t  have  to  buy 
three  guns  from  him;  one  buy  would  have  warranted  the 
sentence  imposed  on  him  and  then  the  buy  money  would 
have been only $400. On this ground he argues that after the 
first  buy  the  police  were  obligated  to  end  their  investigation 
and  arrest  him  forthwith—an  argument  rejected  in  Hoffa  v. 
United  States,  385  U.S.  293,  309–10  (1966);  see  also  United 
States v. Limares, 269 F.3d 794, 798–99 (7th Cir. 2001) (“agents 
are not obliged to make arrests as soon as possible; they may 
continue  investigations  in  order  to  acquire  additional  evi‐
dence”).  It  is  sensible  law  enforcement  to  induce  multiple 
buys,  whether  of  guns  or  of  drugs,  as  insurance  against  a 
glitch  that  may  spoil  the  prosecution  of  the  first  (or  in  this 
case the first and second) buy. The first gun might be an ob‐
vious fake. Or the confidential informant who was supposed 
to have bought it might have pocketed the buy money rather 
than have sold the gun—he might testify at trial that he had 
sold it, but be tripped up on cross‐examination, causing the 
government’s case to collapse. Furthermore, there is a guide‐
lines sentencing enhancement for illegal possession of three 
10                                                No. 13‐2836 


firearms,  U.S.S.G.  § 2K2.1(b)(1)(A)—and  by  virtue  of  the 
three buys the defendant’s guidelines sentence was duly en‐
hanced.  
                                                   AFFIRMED.